REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 2 are considered allowable.
Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of an apparatus for forming tampon blanks comprising a sliver guide; a gripper capable of reciprocating motion configured to cooperate with the sliver guide to grasp an end of a sliver; a winding mandrel; a plurality of carriers; a string application and knotter apparatus having circular ring bearing with a string conveyor mounted thereon configured to rotate about the sliver; the circular ring bearing defining a plane perpendicular to the sliver guide and motion of the gripper and parallel to the winding axis of the winding mandrel.
Independent claim 2 is allowable because the prior art does not disclose the structure regarding the claimed combination of a process for manufacturing tampon blanks comprising the steps of: drawing a fibrous web from a fibrous web supply, through a sliver guide and across a carrier disposed on a turntable by grabbing a free end of the fibrous web supply with a gripper and drawing the gripper away from the fibrous web supply; elevating the carrier while the first end remains held by the gripper and the second end is restrained by the sliver guide wherein the carrier is disposed perpendicular to a central portion of the elongate fibrous web; advancing a winding mandrel across the central portion of the elongate fibrous web, the winding mandrel having a slot configured to accept the elongate fibrous web; and rotating the winding mandrel as the gripper releases the first end of the elongate 
The prior art does not disclose or teach these structures. The closest prior art appears to be US Patent 4,816,100 by Friese and does not disclose or teach these elements.
Examiner has been persuaded by Applicant’s remarks in the reply dated January 14, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732